Response to Arguments
Applicant argues, Thus, Lohr teaches the mobile terminal transmits a particular random access preamble that indicates the mobile terminal requests to use bundling the scheduled uplink transmission. Lohr fails to disclose or suggest, however, a bundled PRACH indicates a request for bundled broadcast information by a base station as recited in claim 18. First, Lohr teaches the particular RACH preamble selected indicates the requested uplink transmission mode, not a bundled PRACH to indicate the request. Further, the mobile terminal in Lohr is requesting to use the bundling transmission mode for its first scheduled uplink transmission. Lohr does not teach the mobile terminal requesting bundled broadcast information from the base station.
Lohr is directed to “a parallelization of the RRC connection setup between mobile terminal and its base station and the establishment of the base station connection...towards the core network” and “one problem in implementing such parellelization may be the size of the first scheduled transmission by the mobile terminal...can be very limited so that not sufficient information can be sent by mobile terminal” Thus, Lohr teaches the mobile terminal can select the particular random access preamble to request the bundling transmission mode for its uplink transmission.
In other words, Lohr is directed to a different problem (uplink bundling) and provides a different solution (using a particular PRACH preamble to request uplink bundling). Lohr provides no teaching, suggestion, or motivation of using a bundled RACH to request bundled broadcast information from a base station.

Examiner disagrees, Lohr teaches using a PRACH preamble to make a request of the system, that improves the system of Lohr in a particular but different way. Examiner submits that LG could be improved similarly to make a request for SIB and other broadcasting. LG does not teach how the system 

Applicant argues, As discussed above, LG teaches the separate configuration of the amount of repetition for PRACH, the MTC UEs send PRACH with repetition according the coverage enhanced required by the UE and PBCH repetition could be applied according to the coverage enhancement level supported or required by the cell1 2. However, LG fails to disclose or suggest triggering a transmission of bundled broadcast information in response to the request indicated by the bundled RACH transmission as recited in claim 18. Rather, LG is silent regarding a request for bundled broadcast information indicated by the bundled RACH or triggering of bundled broadcast in response to the request. Instead, LG only teaches bundled PBCH in accordance with coverage enhancement level supported or required by the cell.
Lohr teaches a particular PRACH preamble selected by the mobile terminal to request to use TTI bundling for uplink transmission by the UEW; however, Lohr fails to disclose or suggest a base station triggering a transmission of bundled broadcast information in response to the request indicated by the bundled RACH transmission as recited in claim 18. Rather, as discussed above, Lohr silent regarding a base station sending bundled broadcast information and Lohr is silent regarding a bundled RACH, much less a bundled RACH to request bundled broadcast information.

Examiner disagrees, Lohr teaches using a PRACH preamble to make a request of the system, that improves the system of Lohr in a particular but different way. Examiner submits that LG could be improved similarly to make a request for SIB and other broadcasting. LG does not teach how the system knows what level of repetition, but a PRACH preamble would be an obvious manner to indicate additional information to the system. 
Applicant argues, In addition, LG in view Lohr fails to disclose or suggest “the transmission of bundled broadcast information comprises only a subset of available SIBs” as recited in dependent claim 20 and similar elements in dependent claims 26, 32, and 36.
On page 4 of the current Office Action, the Examiner points the LG as teaching this feature. LG teaches “it is reasonable to intermittently transmit SIB bundle for the MTC UEs by taking both system overhead and resource efficiency into account” and the “periodicity/timing of the SIB bundle can be properly predetermined by having a relationship with periodicity/timing of the PBCH bundle”1.
Although LG teaches intermittently transmitting a SIB bundle, LG fails to disclose or suggest “the transmission of bundled broadcast information comprises only a subset of available SIBs” as recited in claim 26. Rather, LG teaches SIB bundle transmitted intermittently, but not that the bundle includes only a subset of available SIBs.

Examiner disagrees:

    PNG
    media_image1.png
    493
    1242
    media_image1.png
    Greyscale

As shown by the figure, Examiner submits that the bundled SIB in LG is only a subset of all of the SIB’s in the system, rendering obvious the claim.

Applicant argues, In addition, LG in view Lohr fails to disclose or suggest “opportunistically triggering transmission of bundled broadcast information based on the bundled RACH transmission” as recited in dependent claim 38 and similar elements in dependent claims 39-41.
On pages 6-7 of the current Office Action, the Examiner points Lohr as disclosing this feature. As discussed above, Lohr teaches a selected RACH preamble by the mobile terminal to request to use TTI bundling for uplink transmission; however, Lohr fails to disclose or suggest “opportunistically triggering transmission of bundled broadcast information based on the bundled RACH transmission” as recited in claim 38. Rather, Lohr is silent regarding bundled broadcast information, much less opportunity triggering transmission of bundled broadcast information based on the bundled RACH transmission.

Examiner disagrees, RACH’s in the LTE system are sent opportunistically as they can collide with other RACH’s sent during that period. If the RACH is received opportunistically, and then based on that reception, something is triggered, it can logically be said that it was opportunistically triggered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419